           Case 3:08-cv-00650-LRH-CLB Document 94 Filed 09/13/21 Page 1 of 1




1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4

5
      CHARLES LEE RANDOLPH,                           Case No. 3:08-cv-00650-LRH-CLB
6
            Petitioner,                               ORDER
7
            v.
8

9     WILLIAM GITTERE, et al.,
10          Respondents.
11

12

13          In this capital habeas corpus action, on September 2, 2021, the Court ordered
14   the parties to provide supplemental briefing regarding a motion by the petitioner seeking
15   disclosure of certain materials by the respondents. See Petitioner’s Motion (ECF No.
16   89); Order entered September 2, 2021 (ECF No. 92). On September 10, 2021, the
17   respondents filed a motion for reconsideration (ECF No. 93), requesting that the Court
18   alter the order in which the supplemental briefing is to be filed. The Court will set an
19   expedited schedule for the briefing of the motion for reconsideration.
20          IT IS THEREFORE ORDERED that Petitioner will have until and including
21   September 17, 2021, to respond to Respondents’ Motion for Reconsideration
22   (ECF No. 93). Respondents will then have 3 days (court days) to file a reply.
23

24          DATED THIS 13th day of September, 2021.
25

26
                                               LARRY R. HICKS,
27                                             UNITED STATES DISTRICT JUDGE
28
                                                  1
